Name: Commission Regulation (EC) No 838/2004 of 28 April 2004 on transitional measures for imports of bananas into the Community by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 29.4.2004 EN Official Journal of the European Union L 127/52 COMMISSION REGULATION (EC) No 838/2004 of 28 April 2004 on transitional measures for imports of bananas into the Community by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first paragraph of Article 41 and Article 57 thereof, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), Whereas: (1) Commission Regulation (EC) No 896/2001 (2) lays down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community. (2) Commission Regulation (EC) No 414/2004 adopting specific measures with a view to adapting the arrangements for administering tariff quotas on banana imports as a result of the accession of new Member States on 1 May 2004 (3) adopted the first measures with a view to the accession of the ten new Member States to the Community. The purpose of those measures is to identify the operators established in the Community as constituted on 30 April 2004 who have supplied the markets of the new Member States and who meet the conditions laid down in Articles 3 and 4 of Regulation (EC) No 896/2001, in the case of traditional operators, and Articles 6 to 12 of that Regulation, in the case of non-traditional operators. At the same time, the new Member States have adopted similar provisions in accordance with their national procedures. (3) The necessary transitional measures should be adopted in order to facilitate the transition from the arrangements in force in the new Member States prior to accession to the import arrangements in force under the common organisation of the markets in the banana sector. (4) In order to ensure market supply, in particular in the new Member States, an additional quantity should be fixed over and above the quotas opened for imports of products originating in all third countries by Article 18(1) of Regulation (EEC) No 404/93 on the same terms as regards tariffs. Such fixing must be transitional and may not prejudge the outcome of the negotiations under way in the context of the World Trade Organisation (WTO) as a result of the accession of new members. In addition, it should not preclude the possibility of an increase if need be to meet requirements justified by demand. (5) This additional quantity must be managed using the mechanisms and instruments put in place by Regulation (EC) No 896/2001 to manage the existing tariff quotas. However, because these arrangements are transitional, this additional quantity must be managed separately from the tariff quotas. (6) Under the mechanisms introduced by Regulation (EC) No 896/2001, the additional quantity must be distributed between the two categories of operators defined in Article 2 of that Regulation and rules must be adopted for determining a specific reference quantity for each traditional operator and a specific allocation for each non-traditional operator. It should be specified that the distribution referred to above and the determination of the reference quantities and allocations concern operators who have supplied the markets of the new Member States during the years prior to accession. (7) In view of the difficulties encountered in applying Article 6(2) of Regulation (EC) No 414/2004, in particular certifying that bananas which were the subject of primary imports during the 2000-02 reference period were actually released for free circulation in the new Member States, and the amendment of that provision by Regulation (EC) No 689/2004 (4), a provisional reference quantity or allocation, as the case may be, should be fixed for each operator so that they may be issued with import licences for a first instalment at the beginning of May 2004. The purpose of this provisional fixing is to allow the competent national authorities to make checks and verify the supporting documents submitted by operators, to correct declarations made under Articles 4 and 5 of Regulation (EC) No 414/2004 and to rectify, where necessary, the notifications referred to in Article 7(3) of that Regulation in good time before the next instalment of the additional quantity is opened. (8) With a view to managing this available quantity, adjustment coefficients to be applied to the quantities notified by the Member States should be fixed. (9) In order to ensure satisfactory market supply, and in particular to ensure a continual flow of imports into the new Member States, the transitional measures should include the issue of licences with a view to release for free circulation in a new Member State. Accordingly, securities lodged should be released in proportion to the quantities released for free circulation in a new Member State. (10) To the same end, an initial period should be opened for the submission of import licence applications at the beginning of May 2004 in advance of the submission period for the third quarter. (11) In order to ensure that the additional quantity is managed separately and the use of import licences monitored as required by the rules, the specific entries to be made on licences should be stipulated. In addition, the provisions applicable to reallocation licences and to the transfer of licences between operators should be adapted. (12) The Annex to Regulation (EC) No 896/2001 should be adapted to include the competent authorities of the new Member States responsible for managing the scheme. (13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purposes of this Regulation: (a) Community of fifteenmeans the Community as constituted on 30 April 2004; (b) New Member Statesmeans the Czech Republic, Estonia, Cyprus, Hungary, Latvia, Lithuania, Malta, Poland, Slovenia and Slovakia; (c) The enlarged Communitymeans the Community as constituted on 1 May 2004; (d) primary importmeans the economic operation defined in the first subparagraph of Article 3(1) of Regulation (EC) No 896/2001 with a view to sale in one or more new Member States; (e) minimum quantitymeans the minimum quantity defined in the third subparagraph of Article 3(1) of Regulation (EC) No 896/2001 established on the basis of all primary imports carried out with a view to supplying the markets of the new Member States; (f) Competent authoritiesmeans the competent authorities listed in the Annex to Regulation (EC) No 896/2001, as amended by this Regulation. Article 2 Purpose This Regulation introduces the transitional measures needed to facilitate the transition from the arrangements in force in the new Member States prior to their accession to the Community of fifteen to the tariff quota import arrangements introduced by Regulations (EEC) No 404/93 and (EC) No 896/2001. Regulation (EC) No 896/2001 shall apply subject to this Regulation. Article 3 Additional quantity 1. A quantity of 300 000 tonnes, net weight, shall be available for imports of bananas into the new Member States for the period from 1 May 2004 to 31 December 2004. This quantity shall be available for imports of products from the origins referred to in Article 18(1) of Regulation (EEC) No 404/93. Imports covered by that quantity shall be subject to the duties fixed in Article 18(2) of the above Regulation. 2. The quantity fixed in paragraph 1 may be increased if a growth in demand is observed in the new Member States. Article 4 Access to the additional quantity 1. Access to the additional quantity fixed in Article 3 shall be open to traditional operators and non-traditional operators established in the enlarged Community who meet the requirements of Article 3 or Article 4 of Regulation (EC) No 414/2004, as the case may be. 2. 249 000 tonnes of the quantity shall be available to traditional operators and 51 000 tonnes to non-traditional operators. Article 5 Quantity available for the issue of licences in May 2004 A quantity of 87 000 tonnes shall be available for the issue of licences in May 2004 with a view to the importation of bananas into the new Member States. 72 210 tonnes of that quantity shall be available to traditional operators and 14 790 tonnes to non-traditional operators. Article 6 Provisional specific reference quantity for traditional operators 1. The competent authority of the Member State of registration shall give each traditional operator who carried out the minimum quantity of primary imports of bananas with a view to their sale in one or more of the new Member States during either 2000, 2001 or 2002 a provisional specific reference quantity based on the average of primary imports which that operator carried out during the above period, with a view to issuing licences in May 2004. This provisional specific reference quantity shall be obtained by multiplying the average of primary imports referred to in the previous subparagraph by a coefficient of 0,1875. 2. In the light of the Member States' notifications and the available quantity fixed in Article 5, the Commission shall, if necessary, set an adjustment coefficient to be applied to the provisional specific reference quantity of each traditional operator. 3. The competent authorities shall inform each operator of its provisional specific reference quantity, as adjusted where necessary by the adjustment coefficient referred to in paragraph 2, no later than 4 May 2004. Article 7 Provisional specific allocation to non-traditional operators 1. The competent authorities shall establish a provisional specific allocation for each non-traditional operator registered with them by multiplying the quantity in each operator's application by a coefficient of 0,29 with a view to issuing licences in May 2004. 2. In the light of the Member States' notifications and the available quantity fixed in Article 5, the Commission shall, if necessary, set an adjustment coefficient to be applied to the application for a provisional specific allocation made by each non-traditional operator. 3. The competent authorities shall inform each non-traditional operator of its provisional allocation no later than 4 May 2004. Article 8 Submission of licence applications and issue of licences in May 2004 1. Operators shall submit their import licence applications to the competent authorities of the Member State in which they are registered. 2. Import licences, hereinafter referred to as accession licences, shall be issued only for the release for free circulation in a new Member State. 3. Licence applications shall bear the words: accession licence, traditional operator or non-traditional operator, as the case may be, and Regulation (EC) No 838/2004. Licence only valid in a new Member State. These entries shall be entered in Box 20 of the licence. 4. Licence applications shall be submitted for the first time on 4, 5 and 6 May. To be accepted, the licence applications submitted by a single operator may not total a quantity greater than: (a) the provisional reference quantity notified in accordance with Article 6(3), in the case of traditional operators; (b) the provisional allocation notified in accordance with Article 7(3), in the case of non-traditional operators. The competent national authorities shall issue import licences by 7 May 2004 at the latest. 5. Import licences issued under this Article shall be valid from the day of issue and shall expire on 7 August 2004. Article 9 Release of securities 1. Securities against the import licences of traditional operators as provided for in Article 24 of Regulation (EC) No 896/2001 shall be released in proportion to the quantities released for free circulation in a new Member State. 2. Securities against the allocations of non-traditional operators as provided for in Article 8(2) of Regulation (EC) No 896/2001 shall be released in proportion to the quantities actually released for free circulation in a new Member State on the terms laid down in that Article. Article 10 Reallocation licences As an exception to Article 19 of Regulation (EC) No 896/2001: 1. Unused quantities covered by an accession licence may be reallocated to the same operator  whether holder or transferee  upon application, for use in a subsequent period. Such reallocation shall apply to bananas imported under the additional quantity. 2. Reallocation licence applications shall bear the following words in Box 20: Reallocation licence, traditional operator or non-traditional operator, as the case may be, and Article 10 of Regulation (EC) No 838/2004. The licence is only valid in a new Member State. Article 11 Transfer of accession licences Rights arising under accession licences covered by the additional quantity shall be transferable to a single transferee operator. Rights may be transferred only:  between traditional operators as referred to in Article 5,  from a traditional operator as referred to in Article 5 to a non-traditional operator as referred to in Article 6, or  between non-traditional operators as referred to in Article 6. Article 12 Adjustment of the Annex to Council Regulation (EC) No 896/2001 The Annex to this Regulation supplements the Annex to Regulation (EC) No 896/2001. Article 13 Entry into force This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation last amended by Regulation (EC) No 2587/2001 (OJ L 345, 29.12.2001, p. 13). (2) OJ L 126, 8.5.2001, p. 6. Regulation last amended by Regulation (EC) No 1439/2003 (OJ L 204, 13.8.2003, p. 30). (3) OJ L 68, 6.3.2004, p. 6. Regulation amended by Regulation (EC) No 689/2004 (OJ L 106, 15.4.2004, p. 17). (4) OJ L 106, 15.4.2004, p. 17. ANNEX Competent authorities of the new Member States  CZECH REPUBLIC State Agriculture Intervention Fund Ve SmeÃ kÃ ¡ch 33 CZ-11000 Praha 1  ESTONIA Estonian Agricultural Registers and Information Board Trade measures Unit Narva road, 3 EE-51009 Tartu  CYPRUS Ministry of Commerce, Industry and Tourism Import & Export Licensing Unit CY-1421 Cyprus  LATVIA Ministry of Agriculture Rural Support Service Trade Mechanisms Department/Licence Division Republikas laukums, 2 LV-1981 Riga  LITHUANIA National Paying Agency Foreign Trade Department Gedimino av. 19 LT 01103 Vilnius-25  HUNGARY Ministry of Economy and Transport Licensing and Administration Office Margit krt. 85 HU-1024 Budapest  MALTA Ministry of Rural Affairs and the Environment Agricultural Services & Rural Development Division Ngiered road MT-CMR02 Marsa  POLAND Agricultural Market Agency Foreign Trade Regulation Department 6/12 Nowy Swiat Str. PL 00-400 Warsaw  SLOVENIA Agency for Agricultural markets and rural development External Trade Department Dunajska Cesta 160 SI-1000 Ljubljana  SLOVAKIA Agricultural Paying Agency Dobrovicova 12 SK 81526 Bratislava